Citation Nr: 0843468	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-07 074	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arthritis of both 
knees, including as secondary to diabetes mellitus.

3.  Entitlement to service connection for arthritis of both 
ankles, including as secondary to diabetes mellitus.

4.  Entitlement to service connection for a right eye 
disorder, including as secondary to diabetes mellitus.

5.  Entitlement to service connection for emphysema, 
including as secondary to diabetes mellitus.

6.  Entitlement to service connection for atrial flutter, 
including as secondary to diabetes mellitus.

7.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus.

8.  Entitlement to service connection for peripheral vascular 
disease of the left leg and both feet, including as secondary 
to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1964 to April 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 rating decision by the Waco RO.  


The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The veteran seeks service connection for diabetes.  As he 
served in Vietnam (from August 1970 to July 1971) during the 
Vietnam era, he is entitled to the presumption of service 
connection for type 2 diabetes based on herbicide exposure 
afforded under 38 U.S.C.A. § 1116 to veterans who served in 
Vietnam during the Vietnam Era.  VA treatment records note 
impressions of possible diabetes and borderline diabetes 
mellitus, controlled by his diet.  The veteran has not been 
afforded a VA examination to conclusively establish/rule out 
whether or not he has type 2 diabetes.  
The facts of this case meet the "low threshold" standard as 
to when a VA examination is necessary outlined by the U.S. 
Court of Appeals for Veterans Claims in McLendon v. 
Nicholson, 20 Vet. App, 79 (2006).  

The veteran's theory of entitlement to service connection for 
all the further disabilities at issue is that they are 
secondary to diabetes.  Consequently, the remaining issues 
are inextricably intertwined with the claim of service 
connection for diabetes mellitus, and consideration of such 
matters must be deferred pending resolution of the service 
connection for diabetes claim.  Additionally, during the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The appellant has been provided notice of 
what type of information and evidence is needed to 
substantiate his service connection, but was not notified of 
the criteria for establishing disability ratings and/or 
effective dates of awards other than by post-decisional 
documents (supplemental statement of the case (SSOC)), which 
case law has established is deficient.  Since the case is 
being remanded anyway, the RO will have the opportunity to 
correct all notice defects.

Accordingly, the case is REMANDED for the following action:

1.  With respect to each of the 
disabilities at issue, the RO should 
provide the veteran notice regarding 
disability ratings and effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
He should also be advised of what is 
necessary to substantiate a claim of 
secondary service connection.

2.  The RO should then arrange for 
arrange a VA endocrinology examination of 
the veteran to conclusively determine 
whether or not he has type 2 diabetes 
mellitus.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination, and any 
indicated tests or studies must be 
completed.  Based on review of the record 
and examination of the veteran the 
examiner should opine whether the veteran 
has type 2 diabetes.  The examiner must 
explain the rationale for the opinion 
given (and if it is found that the 
veteran does not have type 2 diabetes, 
the explanation should include comment 
regarding the diagnoses of 
possible/borderline diabetes in his 
treatment records.   

3.  The RO should arrange for any further 
development in the deferred matters of 
secondary service connection for the 
various disabilities claimed as secondary 
to diabetes (to include, if indicated, 
scheduling the veteran for an examination 
to determine whether there is a nexus 
between any diabetes diagnosed and any of 
the other disabilities at issue) 
suggested based on the development sought 
above.  

4.  The RO should then readjudicate these 
claims.  If any remains denied, the RO 
should issue an appropriate SSOC and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

